



Exhibit 10.26


THIRD AMENDMENT TO THE
SWIFT TRANSPORTATION COMPANY DEFERRED COMPENSATION PLAN


This amendment is made and entered into on the date indicated below by
Knight-Swift Transportation Holdings Inc. (Formerly known as Swift
Transportation Company ("Employer").


RECITALS:


A.Employer maintains the Swift Transportation Company Deferred Compensation Plan
("Plan");
B.Employer has reserved the right to amend the Plan in whole or in part; and
C.Employer intends to amend the Plan.
THEREFORE, Employer hereby adopts this Amendment as follows:
1.Section 2.5 of the Plan is amended to read as follows:
"Compensation" means a Participant's base salary and bonus(es) for services
performed during a calendar year, including bonuses which are Performance Based
Compensation but excluding non-recurring or extraordinary discretionary bonuses
not earned during a specific designated time period. Compensation for a calendar
year will be determined before reduction amounts deferred under this Plan or
under other tax-favorable plans (e.g., 401(k) or 125 plan) maintained by the
Employer.
2.Section 2.11 of the Plan is amended to read as follows:
"Employer" means Knight-Swift Transportations Holdings Inc and any of its
subsidiaries who have Employees who are eligible to participate in the Plan.
3.The first paragraph in subsection 3.2.1 of the Plan is amended to read as
follows:
A Participant may elect to defer (in whole percentages) up to 75% of his or her
Compensation by completing and filing a Deferral Election Form with the Employer
before the first day of the calendar year during which the Compensation to be
deferred will be earned. The Participant must make a Deferral Election for base
salary but not for bonus (or vice versa) or may elect different deferral
percentages for base salary and for bonus. A bonus Deferral Election will apply
to all bonuses to be earned during the calendar year for which the Deferral
Election is made, without regard to whether the bonus is Performance Based
Compensation, unless the Employer (in its discretion) permits a separate
Deferral Election to be made for a bonus that is Performance Based Compensation
in which case the separate Deferral Election will apply to the bonus that is
Performance Based Compensation. Unless a bonus is Performance Based Compensation
and the Employer permits a separate Deferral Election to be made for that bonus,
if part of the bonus will be earned in one calendar year and part of the bonus
will bear earned in another calendar year, for deferral purposes the portion of
the bonus to be earned in one calendar will be treated as separate from the
portion of the bonus to be earned in the other calendar year. In that case, a
Participant's bonus Deferral Election will apply only with respect to the
portion of the bonus to be earned in the calendar year for which the Deferral
Election is made. A Deferral Election cannot be made with respect to any bonus
which is excluded from the definition of Compensation under Section 2.5. If a
Deferral Election is timely made, it will be effective only for the calendar
year for which it is made. If a Participant does not make a timely Deferral
Election for Compensation to be earned during a calendar year, he or she cannot
defer any Compensation to be earned during that calendar year, except as may be
permitted in accordance with subsection 3.2.2 for Performance Based
Compensation.
4.    This Amendment is effective January 1 2018, as is applicable to Deferral
Election for 2019 and later calendar years.
5.Except as amended, all of the terms and conditions of the Plan shall remain in
full force and effect.
Dated:    May 17, 2018            Knight-Swift Transportation Holdings Inc.


By:      /s/ Cheryl Maccano         
Title:      Director of Benefits        



